            Case 1:19-cv-00777-YK Document 19 Filed 11/15/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CINDA DONAGHY,                                  :
     Plaintiff                                  :
                                                :       No. 1:19-cv-00777
       v.                                       :
                                                :       (Judge Kane)
NORTHEASTERN SCHOOL DISTRICT                    :
and SCOTT D’ORAZIO,                             :
      Defendants                                :
                                                :

                                            ORDER

       AND NOW, on this 15th day of November 2019, Magistrate Judge Carlson having

reported to the Court that the parties have reached a settlement in the above-captioned action, IT

IS ORDERED THAT this action is dismissed without costs and without prejudice, upon good

cause shown within sixty (60) days, to reinstate the action if the settlement is not consummated.

The Clerk of Court is directed to CLOSE the case.


                                                     s/ Yvette Kane
                                                     Yvette Kane, District Judge
                                                     United States District Court
                                                     Middle District of Pennsylvania
